Citation Nr: 0205267	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis.  

(The issue of entitlement to service connection for residuals 
of mustard gas exposure will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty April 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction of the veteran's claims has been assumed by the 
Oakland, California RO.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of mustard 
gas exposure pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The Board denied reopening the claim of entitlement to 
service connection for asbestosis in a January 1989 decision.

2.  Evidence submitted since the January 1989 decision is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


3.  The evidence submitted in connection with the claim for 
service connection for PTSD since the August 1985 decision 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran did not engage in combat with the enemy 
during service .  

5.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.

6.  The veteran's statements regarding his alleged stressors 
during active service are vague and inconsistent, and 
therefore are not credible.

7.  There is no diagnosis of PTSD based on any verified, 
credible stressor from the veteran's active service.

8.  The most recent probative, competent medical evidence of 
record shows that the veteran does not have a current 
diagnosis of PTSD.  


CONCLUSIONS OF LAWS

1.  Evidence received since the January 1989 decision wherein 
the Board denied reopening the claim of entitlement to 
service connection for asbestosis is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2001). 

2.  Evidence received since the August 1985 decision wherein 
the Board denied service connection for PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105.  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001), 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are unavailable.  The 
RO requested the service medical records from the National 
Personnel Records Center (NPRC) in January and May 1984.  In 
June 1984 the NPRC responded that the records could not be 
found and that they may have been destroyed in a fire at that 
facility in 1973.  

The Enlistment Record and Report of Separation, WD AGO Form 
53-55, lists the veteran's military occupational specialty as 
automobile mechanic.  It shows he participated in the battles 
and campaigns in Normandy, Northern France, the Ardennes, 
Rhineland and Central Europe.  It also shows he incurred no 
wounds in action.  His Separation Qualification Record, WD 
AGO Form 100, shows that he was an automotive mechanic for 
the 913th Weapons Company and worked in the motor pool as a 
mechanic.  

Medical records from the State of California, Department of 
Mental Hygiene, show the veteran was hospitalized beginning 
in September 1962.  He reported an ongoing history of chronic 
alcohol use.  There were no gross physical disorders on 
examination at admission.  There were no recorded respiratory 
complaints.  Physical examination showed the chest was 
symmetrical and the lungs were clear to percussion and 
auscultation.  A consultation at the skin clinic in November 
1962 shows the veteran requested evaluation of a nose scar.  
He stated that he had injured his nose in 1947.  He underwent 
a mental status examination during that time.  The final 
diagnostic impression was sociopathic personality disorder 
and alcoholism.  

Medical records show the veteran was again hospitalized at 
that facility beginning in September 1966.  He reported an 
ongoing history of chronic alcohol use.  During examination 
in October 1966 he stated he was slugged and had his nose and 
jaw broken 10 years earlier.  The nose was crooked as a 
result.  Physical examination showed the chest was 
symmetrical and the lungs had no rales.  The final diagnosis 
was alcoholism.  

Private medical evidence shows ongoing treatment for chronic 
alcoholism at the Harbor Health Center between 1970 and 1976.  

At a VA examination in May 1978 the veteran reported getting 
dizzy and passing out.  He reported that his left foot felt 
numb most of the time.  Physical examination of the 
respiratory system was normal.  Chest x-ray was normal, 
except for healed or healing rib fractures on the right.  
Neurological examination resulted in the assessment that the 
veteran probably had alcoholic blackouts and episodes of 
lightheadedness as well as what was probably a seizure 
disorder, possibly post-traumatic.  He reported that he had a 
history of significant head trauma in an automobile accident 
in the 1940's.  

At a psychiatric examination in May 1978 the veteran related 
that he received one hospitalization for reaction to a yellow 
fever vaccination and no hospitalization for emotional 
problems during his active military service.  He reported 
that he worked for an ordnance department and received an 
honorable discharge with no service-connected disability.  He 
stated that his drinking went back to his military service 
and that since his military service there were at last 150 
times that he was jailed.  The psychiatric examination 
resulted in a diagnosis of habitual excessive drinking and 
antisocial personality.

The report from the Long Beach General Hospital dated in 
September 1978 shows that the veteran was admitted for repair 
of a deviated nasal septum.  

A discharge summary from the Harbor General Hospital shows 
that the veteran was hospitalized in October 1978 for 
correction of a deviated nasal septum.  

Additional medical records from the Long Beach General 
Hospital show that a scar was revised in January 1979.  

The veteran underwent a VA examination in September 1980.  
Examination of the respiratory system was normal.  Chest x-
ray examination showed the lung fields were clear and 
pulmonary vascularity normal.  The impression was negative 
chest.  The neurological examination resulted in the 
impression of a temporal lobe lesion causing seizures.  The 
psychiatric examination resulted in a diagnosis of habitual 
excessive drinking and antisocial personality.

An April 1981 decision from the Department of Health and 
Human Services, Social Security Administration, shows that a 
consultative neurologist, reported in November 1980 that his 
impression was that the veteran suffered from a seizure 
disorder with predominantly psychomotor episodes and trunkal 
ataxia, probably secondary to alcoholism.  

The veteran underwent a VA examination in March 1982.  He 
reported constant dizziness, a foggy mind, loss of contact 
and alcoholic cerebellar degeneration.  The neurological 
examiner noted the history of possible psychomotor seizures, 
evidence of mild peripheral neuropathy and cerebellar 
degeneration, probably secondary to chronic alcohol abuse, 
and dizziness, probably of vestibular origin.  A subsequent 
chest x-ray examination in April 1982 showed healed fractures 
present on the right and no acute infiltrates.  There was 
minimal atelectasis present in both costophrenic angles.  

A July 1983 private report shows that the veteran had been 
evaluated by the Barlow Occupational Health Center regarding 
an asbestos-related disease.  When examined in June 1983 
there were no significant physical abnormalities.  Chest x-
ray showed small opacities on both sides which was evidence 
of minimal scarring of lung tissue (possible early 
asbestosis).  The veteran reported that he coughed up phlegm 
on most days for at least three months each year and had 
coughed like that for two years or more, thus meeting the 
criteria for chronic bronchitis.  

A lung function test showed slight restrictive ventilatory 
defect.  It was believed that the change in the veteran's 
lung function tests could be due to smoking history or 
asbestos exposure.  The chronic bronchitis was probably due 
to his history of cigarette smoking.  In summary, the 
physician noted evidence of possible early asbestosis 
manifested by minimal scarring of the lung tissue and a 
slight restrictive ventilatory defect.  The physician 
commented that his evaluation was only part of a screening 
program and should not be considered a substitute for a 
complete and thorough evaluation by a specialist.  

The veteran underwent a VA examination in March 1984.  He 
stated he had been exposed to asbestos while working as an 
automobile mechanic during active service and that he had 
been coughing up sputum ever since that time.  He stated that 
he did not smoke cigarettes and that he smoked very lightly 
during service.  He denied chest pain or shortness of breath.  
The veteran gave a history of undergoing a nose operation 
eight and ten years earlier for a blockage of his nose.  
Examination showed the lungs were clear to auscultation and 
percussion.  Chest x-ray showed no interval change from the 
April 1982 chest x-ray.  Pulmonary function testing revealed 
mild restrictive ventilatory dysfunction.  The diagnoses 
included a history of exposure to asbestos while working as 
an automobile mechanic in the service between 1942 and 1943, 
history of status post rhinoplasty eight and ten years ago, 
history of seizure disorder, on Dilantin and under a private 
medical physician's care and a history of PTSD.  

The veteran also underwent a VA examination in April 1984.  
The physician certified review of the available medical 
charts, which showed previous diagnoses of asbestosis, 
history of seizure disorder and a history of PTSD.  The 
veteran reported a history of in-service alcohol use.  Mental 
status examination revealed the veteran's thought was 
suspicious and he was distant.  He appeared to be quite tense 
and irritable.  His stream of talk and orientation were 
normal.  His memory was satisfactory.  He stated that he had 
poor concentration.  He denied any kind of delusions or 
hallucinations.  However, he stated that people talked behind 
his back, ridiculed him and said bad things about him.  

At times he was quite anxious and somewhat depressed.  He 
gave a history of excessive drinking for many years until 
about three years before.  His insight and judgment were 
quite shallow.  The diagnosis was history of seizure 
disorder, history of PTSD and anxiety and depressive 
neurosis.  

The Board denied entitlement to service connection for PTSD 
and asbestosis in an August 1985 decision.  The Board 
determined that the evidence showed a possible diagnosis of 
asbestosis in 1983, but that a diagnosis of asbestosis was 
ruled out during the most recent VA examination in 1984.  The 
Board determined that the evidence did not support the 
existence of a valid inservice stressor, a reexperiencing of 
the traumatic event, symptoms suggesting the existence of 
PTSD, or a current diagnosis of PTSD.  The Board concluded 
that asbestosis and PTSD were not incurred in or aggravated 
by active military service.  

The August 1985 Board decision is final based on the evidence 
of record at that time.  

At his personal hearing, the veteran testified that he was 
being represented by lawyers in a case against a major 
asbestos manufacturer, and that he had been advised not to 
talk about the case.  Transcript, p. 2 (Dec. 1986).  He 
testified to many of the stressful events he experienced 
during active service in World War II.  Tr., pp. 3-4.  The 
balance of the veteran's testimony was essentially an 
elaboration on the previously mentioned contentions.  Tr., 
pp. 3-6.  During the course of the hearing, the veteran 
submitted a diagnostic statement from a private physician, 
dated in December 1986, which reported a diagnosis of 
tracheitis of unknown etiology.  

The evidence shows that the RO requested all available 
service medical records from the NPRC in July 1987.  Later 
that month the NPRC responded that there were no available 
service medical records.  

The RO received correspondence from the veteran in January 
1988 with a claim to reopen service connection for 
asbestosis.  

The evidence submitted included a November 1987 report from 
the Workers' Disease Detection Services.  The report stated 
that the veteran was studied that same month for possible 
effects of asbestos exposure.  The physician noted that a 
chest x-ray examination showed evidence of changes in the 
veteran's lung tissue which indicated asbestosis of the lung.  
The physician further reported that the veteran had chronic 
bronchitis by history, and that pulmonary function tests were 
within normal limits.  The physician summarized that there 
were changes in lung tissue, which indicated asbestosis of 
the lung.  

The evidence submitted included a copy of the August 1985 
Board decision and correspondence addressed to him from VA, 
dated in August 1985 and March 1987.

The evidence submitted also included a copy of Enlistment 
Record and Report of Separation, WD AGO Form 53-55, which 
lists his dates of service and military occupational 
specialty as an automobile mechanic.  

The evidence shows that in January 1988 the RO requested the 
NPRC provide information as to any part of a World War II 
vehicle that contained asbestos.  In February 1988 the NPRC 
responded that this information was not a matter of record.  

At his second personal hearing, the veteran testified that he 
was exposed to asbestos dust as part of his duties as a motor 
vehicle mechanic.  Transcript, pp. 1-3 (June 1988).  He 
testified that exposure to asbestos fibers caused his chronic 
lung disease.  Tr., p. 4.  

The Board denied reopening the claim of entitlement to 
service connection for asbestosis in a January 1989 decision.  
The Board determined that the additional testimony and the 
service department documents were cumulative of evidence 
previously considered by the Board at the time of the August 
1985 decision.  

The Board determined that the additional medical evidence 
established a current diagnosis of asbestosis, but the 
diagnosis was rendered over forty years after the veteran's 
separation from active service and was based on a prior 
medical history related by the veteran.  The Board determined 
that the additional evidence did not establish incurrence or 
aggravation of asbestosis during active service.  The Board 
concluded that the evidence added to the record since the 
August 1985 decision did not establish a new factual basis 
for service connection for asbestosis.  

The January 1989 Board decision is final based on the 
evidence of record at that time.  

The veteran filed his application to reopen service 
connection for asbestosis and PTSD in December 1992.  He also 
claimed service connection for residuals of mustard gas 
exposure. 

In support of his claim, the veteran submitted a copy of the 
April 1984 VA compensation examination report and the April 
1984 VA pulmonary function test.  He also submitted the 
original November 1987 report from the Workers' Disease 
Detection Services, which indicates a diagnosis of asbestosis 
of the lung.  

The RO requested the service medical records from the NPRC in 
March 1993.  In April 1993 the NPRC responded that the 
physical examinations at entrance and separation from active 
service could not be reconstructed and that the service 
medical records may have been destroyed in a fire at that 
facility in 1973.  

The veteran underwent a VA medical examination in July 1992.  
He reported having worked as an automobile mechanic.  He 
reported having stopped smoking ten years earlier and using 
alcohol socially.  The VA physician noted a history of 
asbestos exposure.  Physical examination of the lungs showed 
slightly decreased breath sounds, mild prolongation of the 
expiratory phase and moderate mid to end expiratory wheezing 
with forced expiration.  

The physician noted that a prior pulmonary function test was 
normal.  The impressions included asbestos exposure and the 
physician referred the veteran for a current pulmonary 
function test.  This was performed the same day.  

In October 1993 the veteran submitted copies of the April 
1984 VA compensation examination reports.  

In October 1993 the RO requested the NPRC to search for 
alternate sources for service medical records.  In November 
1993 the NPRC responded that there were no records from the 
Office of the Surgeon General, the 342nd Ordinance Company, 
or the 896th Ordinance Company.  The NPRC did locate copies 
of Daily Sick Reports of the 913th Ordinance Company, which 
shows the veteran was taken sick on March 14, 1944.  It does 
not list the illness or injury but shows he was discharged to 
duty that same day.  

In March 1994, June 1994, October 1994 and October 1997 the 
veteran submitted copies of the April 1984 VA compensation 
examination reports.  

The evidence includes VA outpatient records dated from 
January 1994 to April 1997.  These generally show examination 
and treatment for conditions not at issue on appeal.  In 
March 1996 the veteran was seen for a medication refill.  
Physical examination of the lungs showed diffusely decreased 
breath sounds throughout the lung fields and mild 
prolongation of the expiratory phase.  The impression 
included history of asbestos exposure, PTSD and anxiety 
disorder.  

Thereafter, the RO scheduled the veteran for a VA PTSD 
examination.  In a statement received in March 1998, the 
veteran notified the RO that he had undergone a stroke and he 
could not attend any medical appointments because he was 
housebound.  An April 1998 Report of Contact, VA Form 119, 
shows the RO asked the veteran whether he could attend the VA 
examination at a later date.  The veteran responded that he 
would not attend and instructed the RO to decide his claim 
based on the evidence of record.  

The RO referred the claims folder to a VA physician for a VA 
PTSD examination in April 1998.  The physician noted that the 
examination was being performed without the veteran present 
due to his stroke.  The physician certified review of the 
claims folders to formulate an impression.  The physician 
specifically cited the April 1984 VA examination report, in 
which, the examiner noted that PTSD was a previous diagnosis 
in the chart and he diagnosed a history of PTSD.  She also 
cited to the other April 1984 VA examination report, which 
includes a diagnosis of a history of PTSD.  The physician 
cited the veteran's prior statements and personal hearing 
testimony regarding the stressful events experienced during 
World War II.  The physician cited to the May 1978 and 
September 1980 examinations, in which, the veteran was 
diagnosed with alcoholism and antisocial personality 
disorder.  She cited to the prior hospitalizations in 1962 
and 1966 for alcoholism, during which, the veteran was 
diagnosed with alcoholism and sociopathic personality 
disorder.  

Based on her review of the evidence, the VA physician opined 
that there was not enough information in the claims folders 
to diagnose PTSD.  She cited to the April 1984 diagnoses of a 
history of PTSD, but noted that the physicians did not obtain 
enough information to support such a diagnosis.  She also 
stated that the physician who referred to a prior diagnosis 
of PTSD did not identify where in the veteran's history such 
a diagnosis was rendered.  The physician concluded that, 
although there is enough information in the claims folder to 
say the veteran had stressors during World War II that meet 
Category A of the DSM IV Diagnostic Criteria for PTSD, there 
is not enough information to say he now has symptoms of 
reexperiencing traumatic events, avoidance and hyperarousal.  

The physician explained that the veteran previously 
complained of symptoms, but one would need to know whether he 
has continued to have these symptoms.  She reiterated that 
there is simply not enough information to render a diagnosis 
of PTSD at this time, and that examining the veteran is 
absolutely necessary in order to establish this diagnosis.  
Finally, the physician stated that the veteran appears to 
have antisocial personality traits as evidenced by his 
multiple incarcerations, reports of contact with VA that 
document hostile behavior, and some extremely hostile letters 
written to VA.  

However, she stated that she could not render a diagnosis of 
personality disorder without examining the veteran.  The 
final diagnosis was a history of alcohol abuse/dependence, 
which is supposedly in remission at this time, and antisocial 
personality traits.  

In June 1998 the RO received evidence from the veteran's 
treating physician for follow-up examination for right-sided 
cerebrovascular accident with left hemiparesis.  

In a February 1999 statement the veteran argued that he had 
witnessed dead soldiers rotting with maggots during World War 
II.  He stated that "[m]y Army Discharge has always been 
wrong!  It says I was an auto mechanic!  I was never any kind 
of mechanic!"  He stated that his duty was moving messages 
between companies.  


Criteria

New and Material Evidence

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2000).  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision))..  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A psychosis may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent or more within the first year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  See 
38 C.F.R. § 3.304(f) (2001); Notice, 64 Fed. Reg. 32,807-08 
(June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. 
§ 3.304(f) required a "clear" diagnosis of PTSD.  See 
38 C.F.R. § 3.304(f) (1996).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board finds that the duty to notify 
and the duty assist have been satisfied.  

The veteran has been given notice of the laws pertaining to 
reopening a previously denied claim.  The RO has also 
provided the veteran with notice of the laws and regulations 
pertaining to service connection.  The RO has provided notice 
of the previous version of section 3.304(f) and the current 
version of 38 C.F.R. § 3.304(f). 

Under the new regulation, the three requirements remain 
essentially unchanged.  Service connection for PTSD still 
requires medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001); Bernard 
v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

Through the issuance of notices and multiple rating 
determinations, the RO placed the veteran on notice of what 
is generally required to succeed on a claim of service 
connection for PTSD, and advised him of the type of 
information and evidence needed in order to substantiate his 
claim.  

In addition, the veteran has been provided with notice of 
what information he needed to provide with respect to his 
alleged stressors in specific notices provided, as well as in 
the multiple determinations issued during the pendency of 
this appeal.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Although the veteran's service medical records are 
unavailable, the RO has made multiple attempts to obtain 
them, as well records from alternative sources.  The RO 
requested the service medical records from the NPRC in 
January and May 1984.  

In June 1984 the NPRC responded that the records could not be 
found and that they may have been destroyed in a fire at that 
facility in 1973.  The evidence shows that the RO requested 
all available service medical records from the NPRC in July 
1987.  Later that month the NPRC again responded that there 
were no available service medical records.  The evidence 
shows that in January 1988 the RO requested the NPRC provide 
information as to any part of a World War II vehicle that 
contained asbestos.  

In February 1988 the NPRC responded that this information was 
not a matter of record.  The RO then requested the service 
medical records from the NPRC in March 1993.  In April 1993 
the NPRC responded that the physical examinations at entrance 
and separation from active service could not be reconstructed 
and that the service medical records may have been destroyed 
in a fire at that facility in 1973.  In October 1993 the RO 
requested the NPRC to search for alternate sources for 
service medical records.  In November 1993 the NPRC responded 
that there were no records from the Office of the Surgeon 
General, the 342nd Ordinance Company, or the 896th Ordinance 
Company.  The NPRC did locate copies of Daily Sick Reports of 
the 913th Ordinance Company, which shows the veteran was 
taken sick on March 14, 1944.  It does not list the illness 
or injury but shows he was discharged to duty that same day.  

It is clear that the service medical records cannot be 
located.  In this case, however, the service medical records 
are not necessary for a fair and impartial determination in 
this case.  The veteran does not contend that he was treated 
for a psychiatric disorder during active service or that his 
service medical records would document his alleged stressors 
of having witnessed dead bodies and dead animals.  He also 
does not contend that he was treated for respiratory problems 
during active service or that he had been diagnosed with 
asbestosis during active service.  He alleges that he 
developed PTSD after service as a result of his experiences 
in combat during World War II.  Likewise, he contends that he 
developed asbestosis subsequent to service as a result of his 
military duties as an automobile mechanic.  

This is a case in which it is clear from the responses to the 
requests and follow-up requests, as well as the statements by 
the veteran, that such records sought do not exist and that 
any further attempts to obtain any additional records would 
be futile.  38 U.S.C.A. § 5103A (West Supp. 2001); see also 
66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).

The evidence shows that the RO has obtained or the veteran 
has submitted all pertinent VA and private medical records.  
The evidence also includes transcripts of the veteran's 
personal hearing testimony and numerous statements in support 
of the claim.  

The veteran was provided the opportunity for a VA PTSD 
examination in March 1998.  In a statement received in March 
1998, he notified the RO that he had undergone a stroke and 
he could not attend any medical appointments because he was 
housebound.  An April 1998 Report of Contact, VA Form 119, 
shows the RO asked him whether he could attend the VA 
examination at a later date.  He responded that he would not 
attend and instructed the RO to decide his claim based on the 
evidence of record.  The RO obtained a VA medical opinion on 
the issue of service connection for PTSD based on a review of 
all the evidence of record.  

In a statement received in March 1999 the veteran again 
instructed the RO to adjudicate his claim for PTSD based on 
the evidence of record.  The April 1998 VA examination 
addressed his alleged stressors and PTSD.  Second, there is 
no reasonable possibility that obtaining another exam or 
opinion could substantiate his claim because the evidence 
needed here, corroboration of in-service stressors, could not 
be provided by a VA examiner's medical opinion.  Therefore, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2001).

The Board notes that a request of verification of the 
veteran's reported stressors has not been sent to the U.S. 
Armed Forces Service Center for the Research of Unit Records 
(USASCRUR).  See M21-1, Part III, para. 5.14b(4)(a).  




However, the Board finds that the duty to assist does not 
require that such verification be performed in this instance 
because the veteran has failed to provide sufficient 
information for which a verification could be conducted.  

The veteran's stressor accounts are vague and inconsistent in 
nature, and therefore are lacking in credibility.  Further, 
he did not provide names of the people allegedly involved in 
his stressors, in spite of the fact that one stressor 
involved the death of an Army friend.  This friend allegedly 
fell off the back of one tank and was run over by the 
following tank, and he died with his blood all over the 
veteran.  

He has made only general claims that his PTSD is the result 
of witnessing death and destruction all around him during 
World War II.  This includes the stink of millions of dead 
farm animals and soldiers, as well as a French woman in tears 
holding the body of her smashed, bloody son, who had been run 
over by a tank.  It includes watching numerous French 
children run over by tanks, trucks and half-tracks because 
they were tossing candy from the back of trucks, which were 
ahead of those vehicles.  

The Board finds that this information, standing alone, is not 
sufficient for verification, particularly where, as will be 
discussed in detail below, the veteran's reports have been 
inconsistent, otherwise vague, and therefore lacking in 
credibility.  

In general, the veteran has not submitted sufficient 
information for purposes of verification, in spite of being 
advised on several occasions.  In March 1993 the RO requested 
specific information regarding stressors reported by the 
veteran and advised him of the types of information (e.g., 
names and dates) needed with respect to these stressors.  It 
also generally advised him of the type of information needed 
for verification.  Therefore, the veteran has not provided 
sufficient information for which a verification could be 
conducted.  See M21-1, Part III, para. 5.14b(4)(a).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


New and Material Evidence

Asbestosis

The veteran seeks to reopen his claim of service connection 
for asbestosis which the Board most recently denied in 
January 1989.  When a claim is finally denied by the Board, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if it is not previously of 
record and is not merely cumulative of evidence previously of 
record.  

The Board denied entitlement to service connection for 
asbestosis in an August 1985 decision.  The Board determined 
that the evidence showed a possible diagnosis of asbestosis 
in 1983, but that a diagnosis of asbestosis was ruled out 
during VA examination in 1984.  
The Board denied reopening the claim of entitlement to 
service connection for asbestosis in a January 1989 decision.  
The Board determined that the additional testimony and the 
service department documents were cumulative of evidence 
previously considered by the Board at the time of the August 
1985 decision.  The Board determined that the additional 
medical evidence established a current diagnosis of 
asbestosis, but the diagnosis was rendered over forty years 
after the veteran's separation from active service and was 
based on a prior medical history related by him.  The Board 
determined that the additional evidence did not establish 
incurrence or aggravation of asbestosis during service.  The 
Board concluded that the evidence added to the record since 
the August 1985 decision did not establish a new factual 
basis for service connection for asbestosis.  

The evidence added to the record since the January 1989 Board 
decision includes duplicate copies of the April 1984 VA 
compensation examination reports and the April 1984 VA 
pulmonary function test.  The veteran also submitted the 
original November 1987 report from the Workers' Disease 
Detection Services, which indicates a diagnosis of asbestosis 
of the lung.  

This evidence was of record and previously considered by the 
Board in the August 1985 decision and the January 1989 
decision.  For these reasons, the Board finds that this 
medical evidence consists of copies of prior evidence or 
cumulative of evidence previously considered.  This evidence 
is not new.  38 C.F.R. § 3.156(a).  

The evidence added to the record also includes copies of 
Daily Sick Reports of the 913th Ordinance Company, which 
shows the veteran was taken sick on March 14, 1944.  It does 
not list the illness or injury but shows he was discharged to 
duty that same day.  

This evidence is new because it was not previously of record 
at the time of the prior Board decision.  This evidence is 
not material because it is not relevant to the issue of 
whether the veteran developed asbestosis as a result of 
exposure to asbestos fibers and dust while performing his 
duties as an automobile mechanic during World War II.  

The veteran does not contend that he received inservice 
treatment for respiratory problems or that he had otherwise 
been treated for asbestosis during active service.  This 
evidence is not new and material.  38 C.F.R. § 3.156(a).

The evidence added to the record also includes VA outpatient 
records dated from January 1994 to April 1997.  These 
generally show examination and treatment for conditions not 
at issue on appeal.  The evidence also includes the April 
1998 VA PTSD examination report.  Also, in June 1998, the RO 
received evidence from his treating physician for follow-up 
examination for right-sided cerebrovascular accident with 
left hemiparesis.  

This evidence is new because it was not previously of record 
at the time of the prior Board decision.  This evidence is 
not material because it is not relevant to the issue whether 
the veteran developed asbestosis as a result of exposure to 
asbestos fibers and dust while performing his duties as an 
automobile mechanic during active service.  This evidence is 
not material.  38 C.F.R. § 3.156(a).

The VA outpatient records show the veteran was seen in March 
1996 seen for a medication refill.  The examiner's impression 
included history of asbestos exposure.  The veteran also 
underwent a VA medical examination in July 1992.  The VA 
physician noted a history of asbestos exposure.  The 
impression included asbestos exposure.  

While this evidence is new in the sense that the records were 
not previously in the claims folder at the time of the prior 
Board decisions, it is cumulative of evidence previously of 
record and considered by the Board.  

The August 1985 Board denial considered the July 1983 
evaluation by the Barlow Occupational Health Center, which 
raised the possibility that the slight restrictive 
ventilatory defect in the lung function testing could be due 
to smoking history or asbestos exposure.  

The Board also considered the March 1984 VA examination 
report, in which, the veteran stated he had been exposed to 
asbestos while working as an automobile mechanic during 
active service.  That examiner noted that the pulmonary 
function testing revealed mild restrictive ventilatory 
dysfunction, but that examiner's diagnosis included only a 
history of exposure to asbestos while working as an 
automobile mechanic in the service.  The Board determined 
that the evidence showed a possible diagnosis of asbestosis 
in 1983, but that a diagnosis of asbestosis was ruled out 
during the VA examination in 1984.  

The January 1989 Board denial considered the November 1987 
report from the Workers' Disease Detection Services, showing 
the veteran was evaluated for possible effects of asbestos 
exposure.  The physician noted that a chest x-ray examination 
showed evidence of changes in the veteran's lung tissue which 
indicated asbestosis of the lung.  The Board determined that 
this medical evidence established a current diagnosis of 
asbestosis, but the diagnosis was rendered over forty years 
after the veteran's separation from active service and was 
based on a prior medical history related by the veteran.  The 
Board determined that the additional evidence did not 
establish incurrence or aggravation of asbestosis during 
service.  The Board concluded that the evidence added to the 
record since the August 1985 decision did not establish a new 
factual basis for service connection for asbestosis.  

The March 1996 and July 1992 impressions of a history of 
asbestos exposure do not even constitute an additional 
medical diagnosis of asbestosis, but only a history of 
asbestos exposure.  This history of asbestos exposure was of 
record and previously considered by the Board in the August 
1985 decision and the January 1989 decision.  For these 
reasons, the Board finds that this evidence is not new.  
38 C.F.R. § 3.156(a).  

Finally, there are numerous statements from the veteran, in 
which, he argues that his asbestosis is the direct result of 
his military duties as an automobile mechanic during active 
service.  

Again, these statements are new in the sense that they were 
not previously in the claims folder at the time of the prior 
Board decisions, but they are cumulative of evidence 
previously of record and considered by the Board.  The 
veteran submitted the same argument at the time of both prior 
Board decisions.  He also testified that he was exposed to 
asbestos dust and fibers as part of his duties as a motor 
vehicle mechanic, which caused his chronic lung disease.  
Tr., pp. 1-4.  This argument was of record and previously 
considered by the Board.  For these reasons, the Board finds 
that this evidence is not new.  38 C.F.R. § 3.156(a).  

The Board also notes that his current statements are not 
probative of the issue because the determinative issue is 
medical in nature.  The veteran is not qualified to render 
such a medical opinion because he is a lay person.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of 
medical causation cannot service as the predicate to reopen a 
claim under § 5108); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For these reasons, the Board finds that the evidence 
submitted in connection with the claim for service connection 
for asbestosis since the August 1985 and January 1989 
decisions is cumulative of evidence previously considered or 
does not bear directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes that the evidence received since the August 1985 
and January 1989 decisions wherein the Board denied service 
connection for asbestosis is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).


PTSD

The veteran seeks to reopen his claim of service connection 
for PTSD which the Board denied in August 1985.  

The Board denied service connection for PTSD because evidence 
did not support the existence of a valid in-service stressor, 
a reexperiencing of the traumatic event, symptoms suggesting 
the existence of PTSD, or a current diagnosis of PTSD.  

Again, new and material evidence must be presented to reopen 
a claim previously denied by the Board.  38 U.S.C.A. § 7104.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim in August 1985.  This 
evidence consists of a March 1996 VA medical record.  The 
examiner's impression included a current diagnosis of PTSD.  

The March 1996 VA medical record is new and material.  It is 
new because it was not previously of record and is not 
duplicative or redundant of evidence previously on file.  The 
report also contains a current medical diagnosis of PTSD.  
One basis for the August 1985 denial was the lack of a 
current diagnosis of PTSD.  Without weighing the credibility 
or probative value of this evidence, it is significant and 
must be considered in order to fairly decide the merits of 
the claim, and is therefore material.  Justice v. Principi, 
3 Vet. App. 510, 513 (1992).  

For these reasons, the Board finds that the evidence 
submitted in connection with the claim for service connection 
for PTSD since the August 1985 decision bears directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the August 1985 decision wherein the Board denied 
service connection for PTSD is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(2001).

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, the Board's analysis must proceed to an evaluation of 
the claim on the merits.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The record contains a current diagnosis of PTSD in the March 
1996 VA medical report.  The physician who performed the VA 
PTSD examination in April 1998 certified review of the claims 
folders to formulate an impression.  The physician 
specifically cited the veteran's prior statements and 
personal hearing testimony regarding the stressful events 
experienced during World War II.  Although the VA physician 
opined that there was not enough information in the claims 
folders to diagnose PTSD, she stated that there was enough 
information in the claims folder to say the veteran had 
stressors during World War II that meet Category A of the DSM 
IV Diagnostic Criteria for PTSD.  Although neither examiner 
independently linked a diagnosis to specific stressors, taken 
together this suggests that there is medical evidence of 
record linking a diagnosis of PTSD to a reported in-service 
stressor.  

Notwithstanding, just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 


Therefore, the primary issue in this case is whether the 
veteran has presented credible supporting evidence that the 
claimed stressors occurred.  

After a careful review of the evidence of record, the 
probative evidence establishes that the veteran did not 
engage in combat with the enemy, and he has submitted no 
credible supporting evidence of any of his reported in-
service stressors.  Therefore, the requirements for service 
connection of PTSD have not been met.  38 C.F.R. § 3.304(f).  

The question of a stressor bears upon credibility 
determinations, as certain veterans who engaged in combat 
with the enemy gain evidentiary presumptions.  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred 
if the veteran was not engaged in combat.  38 C.F.R. 
3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  

The veteran has generally alleged that he had engaged in 
combat with the enemy as part of his participation in the 
battles and campaigns listed in his service records.  The 
Enlistment Record and Report of Separation, WD AGO Form 53-
55, lists his military occupational specialty as automobile 
mechanic.  It shows he participated in the battles and 
campaigns in Normandy, Northern France, the Ardennes, 
Rhineland and Central Europe, but contrary to his statements 
that he was wounded during a rocket attack, it shows he 
incurred no wounds in action.  He signed that separation 
document at that time.  

Moreover, the Separation Qualification Record, WD AGO Form 
100, shows that he was an automotive mechanic for the 913th 
Weapons Company and worked in the motor pool as a mechanic.  
This document also does not support his claim that he 
participated in combat with the enemy.  Finally, he has made 
inconsistent statements regarding his duties during World War 
II.  Numerous medical records and statements of the veteran 
since the 1960's contain a history that he served as an 
automobile mechanic during active service.  

In fact, his claim for service connection for asbestosis is 
predicated on the fact that he was exposed to asbestos as an 
automobile mechanic during active service.  However, in a 
February 1999 statement he argued that "[m]y Army Discharge 
has always been wrong!  It says I was an auto mechanic!  I 
was never any kind of mechanic!"  

He stated that his duty was moving messages between 
companies.  There is no other evidence suggesting that he 
engaged in combat with the enemy, such as combat-related 
awards or other evidence indicating that he engaged in combat 
with the enemy.  Therefore, the Board finds that the veteran 
did not engage in combat with the enemy.  

Therefore, as it has been determined that the veteran did not 
engage in combat with the enemy, it must be next determined 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  See 38 C.F.R. 
§ 3.304(f).  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  Credibility is an 
adjudicative, not a medical determination.  

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term satisfactory lay or other evidence meant as 
employed in 38 U.S.C.A. 1154(b) and held that satisfactory 
evidence equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard rather than the 
clear and convincing evidence standard is instructive.  The 
Court stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

After a careful review of the evidence, the Board finds that 
the veteran has not provided any credible evidence in support 
of his alleged stressors.  Furthermore, the vast majority of 
his alleged stressors are vague and/or inconsistent to such 
an extent as to be unverifiable and significantly lacking in 
credibility and/or probative value.  

For example, the veteran contends that he suffered a shrapnel 
wound to the nose during an enemy rocket attack.  However, 
the 1962 medical records from the State of California, 
Department of Mental Hygiene, show the veteran stated that he 
injured his nose in 1947.  

When hospitalized at that facility in September 1966 the 
veteran stated he was slugged and had his nose and jaw broken 
10 years earlier.  He did not report that his nose was 
injured during World War II.  Furthermore, in his 1973 
application for compensation or pension the veteran 
specifically denied having been injured during active 
service.  He also denied inservice injury in his January 1977 
and July 1980 applications for compensation or pension.  It 
is only years later in connection with his claims for 
compensation that he alleges an injury during active service 
as one of his stressors.  In fact, while he testified in 1986 
that he had been hospitalized for this injury, Tr., p. 3, he 
stated during a May 1978 examination that he had only been 
hospitalized on one occasion during service for a reaction to 
a yellow fever vaccination.  

The above stressor account is inconsistent with his prior 
accounts of active service, and therefore is lacking in 
credibility.  The veteran's remaining stressor accounts are 
vague in nature and lack any independent corroboration.  One 
stressor involved the death of an Army friend.  This friend 
allegedly fell off the back of one tank and was run over by 
the following tank, and he died with his blood all over the 
veteran.  He could not provide specific details.  He has also 
made only general claims that his PTSD is the result of 
witnessing death and destruction all around him during World 
War II.  

This includes the stink of millions of dead farm animals and 
soldiers, as well as a French woman in tears holding the body 
of her smashed, bloody son, who had been run over by a tank.  
It also includes watching numerous French children run over 
by tanks, trucks and half-tracks because they were tossing 
candy from the back of trucks, which were ahead of those 
vehicles.  The veteran failed to provide any meaningful 
detail such as an approximate date of the incident or the 
names of other people who may have somehow been involved, 
e.g., as a witness.  Such an account is therefore of very 
limited probative value.  Given his prior inconsistent 
statements as to the alleged injury during the rocket attack 
and the vague nature of the remaining stressors, the Board 
finds that they all lack credibility and/or probative value 
due to their vagueness and/or inconsistencies.  


Thus, the veteran has failed to satisfy at least one of the 
requirements of 38 C.F.R. § 3.304(f), and his claim of 
service connection for PTSD must be denied, regardless of 
whether he was diagnosed with a psychiatric condition.  See 
Cohen, 10 Vet. App. at 147.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed.  

In this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  
That is, there is no corroboration of the stressors by any 
other source and the veteran's accounts of the events are 
lacking in the necessary detail and consistency to enable VA 
to attempt to confirm the events beyond what verification has 
already been performed.  

Therefore, any medical evidence that tends to suggest a link 
between PTSD and an in-service stressor that is not 
corroborated is without probative value.  See Black, Swann, 
supra.  

Finally, the Board finds that the probative medical evidence 
of record does not establish a current diagnosis of PTSD.  
The VA physician who performed a review of the claims folders 
in April 1998, specifically cited the April 1984 examination 
report, in which, the examiner noted that PTSD was a previous 
diagnosis in the chart and he diagnosed a history of PTSD.  
She also cited to the other April 1984 VA examination report, 
which includes a diagnosis of a history of PTSD.  

Based on her review of the evidence, the VA physician opined 
that there was not enough information in the claims folders 
to diagnose PTSD.  She stated that the physicians who 
rendered the April 1984 diagnoses of a history of PTSD did 
not obtain enough information to support such a diagnosis.  



She also stated that the physician who referred to a prior 
diagnosis of PTSD did not identify where in the veteran's 
history such a diagnosis was rendered.  In fact, such a 
diagnosis is not shown in the prior medical records.  

The physician concluded that, although there is enough 
information in the claims folder to say the veteran had 
stressors during World War II that meet Category A of the DSM 
IV Diagnostic Criteria for PTSD, there is not enough 
information to say he now has symptoms of reexperiencing 
traumatic events, avoidance and hyperarousal.  She reiterated 
that there is simply not enough information to render a 
diagnosis of PTSD.  This opinion is highly probative since it 
is based on a review of all the evidence of record.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, the 
preponderance of the evidence is against the claim.  See also 
38 U.S.C.A. § 5107 (West Supp. 2001).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
asbestosis, the appeal is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted in this regard.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

